UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7192



EL SHADDAI MASADA,

                                              Plaintiff - Appellant,

          versus


JEFF HAMMOND, Clerk of Court, Lancaster
County; ROBERT E. PETERSEN, Deputy General
Counsel, SCDC; LEE S. ALFORD, Circuit Court
Judge,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-2536-8)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


El Shaddai Masada, Appellant Pro Se. David Leon Morrison, Matthew
Blaine Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, P.A., Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       El Shaddai Masada appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his complaint construed under 42 U.S.C. § 1983 (2000).           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm on the reasoning of the district court.             See Masada v.

Hammond, No. CA-01-2536-8 (D.S.C. July 22, 2002). We dispense with

oral    argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                 AFFIRMED




                                     2